      Case 3:18-cv-01479-AVC Document 18 Filed 10/09/18 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
SECURITIES AND EXCHANGE            :
COMMISSION,                        :
   plaintiff,                      :
                                   :
v.                                 :
                                   :    18-cv-1479 (AVC)
TANGOE, INC.,                      :
ALBERT R. SUBBLOIE,                :
GARY R. MARTINO,                   :
DONALD J. FARIAS, AND              :
THOMAS H. BEACH,                   :
   defendants.                     :

        FINAL JUDGMENT AS TO DEFENDANT ALBERT R. SUBBLOIE

     The Securities and Exchange Commission having filed a

complaint and defendant Albert R. Subbloie having entered a

general appearance; consented to the court’s jurisdiction

over the defendant and the subject matter of this action;

consented to entry of this final judgment without admitting or

denying the allegations of the complaint (except as to

jurisdiction and except as otherwise provided herein in

paragraph V); waived findings of fact and conclusions of

law; and waived any right to appeal from this final judgment:

                                   I.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating Section 17(a)(3) of the Securities Act of 1933 (the

“Securities Act”) [15 U.S.C. § 77q(a)(3)] in the offer or sale

                                    1
        Case 3:18-cv-01479-AVC Document 18 Filed 10/09/18 Page 2 of 5



of any security by the use of any means or instruments of

transportation or communication in interstate commerce or by

use of the mails, directly or indirectly to engage in any

transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

  (a)    the defendant’s officers, agents, servants, employees,

         and attorneys; and

  (b)    other persons in active concert or participation with the

         defendant or with anyone described in (a).


                                    II.


     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating Exchange Act Rule 13a-14 [17 C.F.R. § 240.13a-14] by

signing a certification required under this rule knowing that

such certification is false or misleading.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

                                      2
        Case 3:18-cv-01479-AVC Document 18 Filed 10/09/18 Page 3 of 5



  (a)    the defendant’s officers, agents, servants, employees,

         and attorneys; and

  (b)    other persons in active concert or participation with the

         defendant or with anyone described in (a).

                                    III.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

defendant shall pay a civil penalty in the amount of $100,000 to

the Securities and Exchange Commission pursuant to Section 20(d)

of the Securities Act [15 U.S.C. §77t(d)] and Section 21(d)(3)

of the Exchange Act [15 U.S.C. §78u(d)(3)]. The defendant shall

make this payment within 14 days after entry of this final

judgment. The defendant may transmit payment electronically to

the commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. The defendant may also

pay by certified check, bank cashier’s check, or United States

postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

     Enterprise Services Center

     Accounts Receivable Branch

     6500 South MacArthur Boulevard

     Oklahoma City, OK 73169

                                      3
      Case 3:18-cv-01479-AVC Document 18 Filed 10/09/18 Page 4 of 5



and shall be accompanied by a letter identifying the case title,

civil action number, and name of this court; Albert R. Subbloie

as a defendant in this action; and specifying that payment is

made pursuant to this final judgment. The defendant shall

simultaneously transmit photocopies of evidence of payment and

case identifying information to the commission’s counsel in this

action. By making this payment, the defendant relinquishes all

legal and equitable right, title, and interest in such funds and

no part of the funds shall be returned to the defendant. The

commission shall send the funds paid pursuant to this final

judgment to the United States Treasury. The defendant shall pay

post-judgment interest on any delinquent amounts pursuant to 28

USC § 1961.

                                  IV.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

consent is incorporated herein with the same force and effect as

if fully set forth herein, and that the defendant shall comply

with all of the undertakings and agreements set forth therein.

                                   V.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely

for purposes of exceptions to discharge set forth in Section 523

of the Bankruptcy Code, 11 U.S.C. §523, the allegations in the

complaint are true and admitted by the defendant, and further,

                                    4
      Case 3:18-cv-01479-AVC Document 18 Filed 10/09/18 Page 5 of 5



any debt for disgorgement, prejudgment interest, civil penalty

or other amounts due by the defendant under this final judgment

or any other judgment, order, consent order, decree or

settlement agreement entered in connection with this proceeding,

is a debt for the violation by the defendant of the federal

securities laws or any regulation or order issued under such

laws, as set forth in Section 523(a)(19) of the Bankruptcy Code,

11 U.S.C. §523(a)(19).

                                  VI.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this final judgment.

                                  VII.

     There being no just reason for delay, pursuant to Rule

54(b) of the Federal Rules of Civil Procedure, the clerk is

ordered to enter this final judgment forthwith and without

further notice.

     SO ORDERED this 4th day of October 2018 in Hartford,

Connecticut.

                                 ____________/s/_________________
                                 ALFRED V. COVELLO
                                 UNITED STATES DISTRICT JUDGE




                                    5
